Case: 1:17-cv-03503 Document #: 121 Filed: 05/03/21 Page 1 of 1 PageID #:4208

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Hamimi Yata, et al.
                                Plaintiff,
v.                                               Case No.: 1:17−cv−03503
                                                 Honorable Sharon Johnson Coleman
BDJ Trucking Co., et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 3, 2021:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing is
set for 7/8/2021 at 9:45 AM. Case is referred to Magistrate Judge Weisman for settlement
conference. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
